Title: From Thomas Jefferson to Van Staphorst & Hubbard, 3 May 1789
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Paris May 3. 1789.

I have taken the liberty this day to draw on you in favor of Mr. Van Damme for 170ƒ -15s which be pleased to honour. Revising your several letters since the paiments to Turkheim & Peuchen your disbursements for me appear as follows.




 
  ƒ    Court.


 By letter of 1788.
 May 22.
 Expences of boxes from Cologne
 18-


Do.
Aug. 7.
 Paid Van Damme
148–11


The draught made this day in favor of Van Damme
170–15




237–6


In consequence I give you a draught on Messieurs Willinks V. Staphorsts & Hubbard for 237ƒ-6 to authorize you to extend it in  one article to the debit of the United States. Should I have omitted any article (as is very possible) be so good as to return the order and let me know the exact sum for which I must give you another, and you shall receive it by the first post. I have the honour to be with great esteem & attachment Gentlemen Your most obedt. hble servt.,

Th: Jefferson

